Case 3:20-cv-10753-MAS-ZNQ Document 68 Filed 10/02/20 Page 1 of 3 PageID: 1968




                                             October 2, 2020

 VIA CM/ECF

 Honorable Michael A. Shipp, U.S.D.J.
 United States District Court
 District of New Jersey
 Clarkson S. Fisher Federal Building & U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

 Re:    Donald J. Trump For President, Inc., et al. v. Philip D. Murphy, et al.
        Civil Action No.: 20-10753 (MAS) (ZNQ)

 Dear Judge Shipp:

         On behalf of Intervenor-Defendant DCCC (“DCCC”), we write to respectfully request
 that the Court order an expedited schedule for briefing and adjudication of DCCC’s forthcoming
 motion to dismiss Plaintiffs’ Amended Complaint.             Later today, DCCC intends to
 contemporaneously file an Order to Show Cause with its motion to dismiss, seeking an expedited
 review on the above briefing schedule and respectfully requests that the Court enter the Order to
 Show Cause with the expedited briefing schedule proposed below.

          Counsel for plaintiffs Donald J. Trump For President, Inc., the Republican National
 Committee, and the New Jersey Republican State Committee (collectively “Plaintiffs”) have
 declined to consent to this request. The State takes no position on DCCC’s request for expedited
 briefing but asks that the Court allow it to file a brief explaining the State’s position 4 days after
 the filing of DCCC’s motion to dismiss should the Court order expedited briefing.

         Plaintiffs commenced this action on August 18, 2020, by seeking declaratory and
 injunctive relief against the State defendants. (ECF No. 1.) The Complaint made several claims
 against Governor Murphy based on his issuance of Executive Order 177 (“EO 177”). Id.1 After
 the Legislature passed Legislation that superseded EO 177, Plaintiffs filed their Amended
 Complaint on September 11, 2020. (ECF No. 33.) Counts I and II of the Amended Complaint
 are the subject of Plaintiffs’ pending motion for preliminary injunctive relief. Plaintiffs have

 1
  The DCCC moved to intervene in this matter as a party defendant, which request was granted
 on September 1, 2020. (ECF No. 20.)
Case 3:20-cv-10753-MAS-ZNQ Document 68 Filed 10/02/20 Page 2 of 3 PageID: 1969




 Hon. Michael A. Shipp, U.S.D.J.
 October 2, 2020
 Page 2


 not, however, been forthcoming about their intent as to Counts III and IV and whether they will
 seek emergency relief on those counts too. Count III centers on Plaintiffs’ contention that
 sending ballots by mail to all active voters in New Jersey “facilitates fraud and other illegitimate
 voting practices” in violation of the Fourteenth Amendment. Id. ¶¶ 120-121. In Count IV
 Plaintiffs contend that there is a risk that counties in New Jersey will adopt “arbitrary and varying
 procedures” with respect to determining the validity of in-person, provisional ballots in violation
 of the Equal Protection clause. Id. ¶ 134.

         The Court set an expedited briefing schedule on Plaintiffs’ motion for preliminary
 injunction. (ECF No. 39.) The abbreviated briefing schedule was established to give all parties
 the opportunity to take an expedited appeal of any initial determination by this Court, and
 expedited review of any appeal. 2

         Fed. R. Civ. P. 6(c)(1)(C) permits the Court, upon a showing of good cause, to set a
 shorter timeframe for hearing a motion. DCCC seeks expedited briefing on its motion to dismiss
 in advance of Election Day because Plaintiffs refuse to disclose their intentions with respect to
 Counts III and IV, including whether they will seek emergency relief on those claims in advance
 of Election Day and/or whether they intend to use those claims to ask this Court to invalidate
 the hundreds of thousands of mail ballots that are likely to be returned by New Jersey voters in
 this election as well as provisional ballots that are cast at polling places.

         Specifically, ruling on some of Plaintiffs’ challenges, while leaving others outstanding,
 would continue this litigation as the election approaches. Without a ruling on Counts III and IV,
 Plaintiffs can hold these claims and deploy them later in an attempt to challenge the validity and
 integrity of election results, undermining the salutary aim of deciding election-related challenges
 as far in advance of the election as possible. See, e.g., Donald J. Trump For President, Inc., et
 al. v. Kathy Boockvar, et al., No. 2:20-cv-966, Order at 4-5, 8-10 (W.D. Pa. Sept. 23, 2020)
 (ECF No. 459) (ordering expedited discovery and an expedited summary judgement schedule,
 noting that the matter required expeditious resolution “to resolve [the] case in a manner that will
 minimize prejudice to Defendants, ensure the proportionality of discovery, and provide the
 parties with certainty as far ahead of the general election as possible”); Common Cause v.
 Thomsen, No. 19-CV-323-JDP, 2020 WL 5665475, at *1 (W.D. Wis. Sept. 23, 2020) (case
 should be set for “expedited consideration so I could consider whether to grant relief before the
 November 3, 2020, general election”); Democracy N.C. et al. v. N.C. State Bd. of Elecs., No.

 2
   Plaintiffs have only sought a preliminary injunction only with respect to Counts I and II of
 their Amended Complaint Despite repeated requests, counsel for Plaintiffs have refused to
 provide any clarity on the form of relief that they intend to seek with respect to Counts III and
 IV, and, specifically, whether they intend to challenge the process in the upcoming November 3,
 2020, or only prospectively as to future elections.
Case 3:20-cv-10753-MAS-ZNQ Document 68 Filed 10/02/20 Page 3 of 3 PageID: 1970




 Hon. Michael A. Shipp, U.S.D.J.
 October 2, 2020
 Page 3


 1:20-cv-00457-WO-JLW, Text Order (M.D.N.C. June 29, 2020) (granting motion to expedite
 briefing).

         In short, an expedited review of DCCC’s motion to dismiss would permit this court (and
 the appellate courts) to potentially resolve all of Plaintiffs’ challenges, avoiding confusion and
 preserving the integrity of the upcoming election in New Jersey. DCCC, therefore, requests
 that the Court establish the following briefing schedule:

                    Deadline for DCCC’s Motion to Dismiss: October 2, 2020

                    Deadline for Opposition to DCCC’s Motion to Dismiss: October 7, 2020

                    Deadline for Reply to Opposition: October 9, 2020

        As noted above, later today DCCC intends to contemporaneously file an Order to Show
 Cause with its motion to dismiss, seeking an expedited review on the above briefing schedule.
 If, however, the Court would prefer to discuss a briefing schedule for the motion to dismiss in
 advance of its filing, we are available at the Court’s convenience.

          We thank the Court in advance for its attention to this matter.

                                              Respectfully Submitted,

                                              GENOVA BURNS LLC

                                              s/ Rajiv D. Parikh
                                              RAJIV D. PARIKH

 RDP/MM:tc
 Enclosures
 cc:    Angelo J. Genova, Esq. (via CM/ECF)
        Marc E. Elias, Esq. (via electronic mail)
        Thomas R. McCarthy (via CM/ECF)
        Michael L. Testa Jr. (via CM/ECF)

 #15522246v5 (24464.001)
